Citation Nr: 0721226	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  04-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition, and 
diagnosed to include post-traumatic stress disorder (PTSD), 
depression, and schizophrenia.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Wife, and Mr. F. F.
ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from November 1970 to 
August 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

For the following reasons, the Board concludes that a 
decision on the merits of the claims should be deferred 
pending further evidentiary development.

The veteran states that he was involved in physical 
altercations with other servicemen during active duty in the 
Army.  He also reports that he was physically assaulted.  He 
states that he was stabbed in the back with a broken wine 
bottle during one of these incidents.  The veteran does not 
specifically contend that those incidents are stressors that 
triggered post-traumatic stress disorder (PTSD), but the 
record reflects at least one diagnosis of PTSD not based 
solely on reported history of involvement in physical 
altercations in active duty.  See October 2002 psychological 
evaluation report of J. Morris, Ph.D.  The veteran apparently 
is asserting, more generally, that those in-service incidents 
are one source of stress such that his present psychiatric 
problems and sleep disturbance stem from active duty.  His 
numerous written statements and RO hearing testimony would 
suggest that, in the veteran's view, the more significant 
source of stress was his alopecia, and he apparently believes 
that alopecia resulted from stress in service to include that 
associated with the altercations.  The veteran reports that 
he was treated in service for alopecia (given cortisone 
shots; placed on a "no haircuts" profile and permitted to 
grow his hair to conceal bald spots resulting from alopecia).  
A fellow serviceman (Mr. F. F.) testified that he did not 
witness the altercation that resulted in the veteran's stab 
wound in the back, but that he did see the veteran's wound 
some time after the altercation.  See, e.g., statements dated 
in August 2002 and March 2003; Dr. Morris's report; October 
2003 RO hearing transcript.  Recent VA clinical records 
reflect reported history of stress witnessing "racial 
conflicts" in service.  He reported that he witnessed the 
death of one serviceman in one such incident.                

The Board notes that the veteran underwent a VA compensation 
and pension (C&P) examination in January 2004.  The examiner 
concluded that the veteran does not have alopecia areata; he 
diagnosed the veteran with history of alopecia areata.  Even 
earlier, in October 2003, Dr. Brock (private) concluded 
similarly.  

Nonetheless, the Board concludes that a decision should be 
deferred.  The record indicates that the veteran's service 
medical records presently in the claims file might not 
include all of his service medical records.  During this 
appeal, the veteran reported that his service records show an 
error in one digit of his social security number.  That error 
appears in one of the veteran's service medical records, to 
date, and as well, DD Form 214.  In December 2003, the RO 
contacted the National Personnel Records Center (NPRC) 
informing it that, for the purposes of completeness in 
securing the veteran's service medical records, a search 
should be made using the incorrect social security number as 
well, as the veteran "used" that number during service and 
some of his service medical records might have been filed 
under that number.  The NPRC appears to have responded 
appropriately to the remainder of the request made in 
December 2003, but not as to the request specific to a search 
for any additional service medical records stored under the 
incorrect social security number.  There is some indication 
that service medical records might be incomplete.   

As for the psychiatric and sleep disorder claims, deferment 
also is appropriate because, first, the veteran appears to 
have made contentions that require notice specific to PTSD 
claims based on purported in-service assault as required 
under 38 C.F.R. § 3.304(f) (2006).  Additionally, while this 
case is on remand status, VA has an opportunity to provide 
the veteran notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  After such additional notice is given, 
VA must assist the veteran with claim development as 
warranted and consistent with controlling law and 
regulations.

Also, in deferring a decision on the psychiatric and sleep 
disorder claims, the Board has noted the nature of those 
disorders and information in the claims file, to date, that, 
among common factors associated with alopecia are stress, 
physical trauma, and local injury.  See January 2004 C&P 
examination report.  Further on this point, the C&P examiner 
did state that, although the veteran does not now have 
alopecia areata, there are three small scars on the right 
suprailiac area which the examiner said could be scars 
resulting from the stab wound reportedly incurred in service.  
To date, there is no evidence contradicting layperson 
accounts of in-service altercation during service.  Further, 
Dr. Brock noted the presence of a 2-centimeter area on the 
posterior vertex of the veteran's scalp showing mild 
depressed atrophy, which he said appears to be consistent 
with side effects of intra-lesional corticosteroid injections 
frequently used to treat alopecia areata.  Such 
considerations suggesting alopecia in service and that 
factors like stress and physical injury are associated with 
alopecia warrant further evidentiary development before 
readjudication.  On remand, further effort should be made to 
ensure the record reflects complete service medical records.  
The veteran should then be provided an opportunity to undergo 
a C&P examination to determine the nature and etiology of 
claimed psychiatric and sleep disorders.           

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C., for the following actions.  

1.  Contact the NPRC again and ensure that 
all available service medical records 
associated with the veteran's social 
security number and the incorrect social 
security number are obtained and 
associated with the claims file.  If it is 
determined that no additional records 
exist or are available, then that 
determination should be documented in the 
claims file.  

2.  Send the veteran notice consistent 
with 38 C.F.R. § 3.304(f) specific to 
claims for service connection for PTSD 
based on physical assault. 

3.  Send the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

4.  Associate with the claims file any 
missing, and more contemporaneous, VA 
clinical records.  

5.  After completing the above, arrange 
for the veteran to undergo a VA C&P 
examination to determine the nature and 
etiology of the claimed psychiatric and 
sleep disorders.  The claims file should 
be available to the examiner for review.  
For each diagnosis of a presently 
manifested acquired psychiatric disorder 
and/or sleep disorder, the examiner should 
indicate whether it is at least as likely 
as not (by a probability of 50 percent), 
more likely than not (by a probability 
higher than 50 percent), or less likely 
than not (by a probability lower than 50 
percent), that the diagnosed disability is 
etiologically related to active service, 
to include, specifically, claimed 
involvement in physical altercations or 
assault in service and/or alopecia claimed 
to have been manifested in service.  The 
opinion should be supported with 
appropriate rationale and bases.  The 
examiner also is asked to state whether 
the criteria for a PTSD diagnosis are met.  
If so, then the examiner should specify 
what, if any, stressor(s) specifically 
stemming from active duty support that 
diagnosis.  

6.  After completing the above, 
readjudicate the claims on appeal.  If the 
benefit sought remains denied, then issue 
a Supplemental Statement of the Case and 
afford the veteran and his accredited 
service representative an opportunity to 
respond to it.  Then, if in order, return 
the appeal to the Board for further 
review. 

The veteran is advised that the failure to appear for a VA 
medical or psychiatric examination, if scheduled, could 
result in a denial of his claim unless good cause is shown.  
38 C.F.R. § 3.655 (2006).  He has the right to submit 
additional evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims 
remanded by the Board or the U.S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



